Order, Supreme Court, New York County (Lewis R. Friedman, J.), entered November 24, 1993, which, inter alia, (a) appointed a temporary receiver of seventeen designated properties, of the proceeds derived from any concluded sale, mortgage or refinancing of the designated properties, and of other properties which may be added; (b) granted to the receiver discretionary powers to sell properties and to incur and pay expenses in connection with such sales, including attorneys’ and brokers’ fees; (c) ordered defendant to provide plaintiff’s attorneys with weekly accountings and documentation to support same, retroactive to April 16, 1992; and (d) directed that defendant deposit $193,642 into an escrow account, unanimously affirmed, with costs.
The court is empowered to protect marital assets for equitable distribution (Domestic Relations Law § 234), and thus properly required defendant to post the escrow based upon the documentation provided of property mismanagement. The record also contains sufficient evidence to support the appointment of the receiver to preserve the marital assets and avoid their dissipation (see, Peters v Peters, 127 AD2d 575), especially since defendant had agreed to the sale of all the real estate holdings. We have considered defendant’s other arguments and find them to be without merit. Concur—Kupferman, J. P., Ross, Rubin and Williams, JJ.